ORDER

PER CURIAM.
In this appeal by the father from an order terminating his parental rights, counsel for the Guardian ad Litem program for the Fourth Judicial Circuit (GAL) filed a “Notice of Guardian ad Li-tem’s Position in Lieu of Brief.” In this notice, counsel stated that the program does not have sufficient financial resources to prepare a brief in every appeal and has filed the notice to inform this court of its position in the matter. The notice requested that the circuit court be affirmed and offered approximately one and one-half pages of legal argument in support of this result.
This court sua sponte directed the GAL to show cause why the notice should not be stricken as unauthorized by the Florida Rules of Appellate Procedure. In response, the GAL cites to State, Board of Optometry v. Florida Society of Ophthalmology, 538 So.2d 878 (Fla. 1st DCA 1988); Jacksonville Tractor Co. v. Nasworthy, 114 So.2d 463 (Fla. 1st DCA 1959); Lakes of Emerald Hills v. Silverman, 558 So.2d 442 (Fla. 4th DCA 1990) and other cases to support its right to file such a notice. Those cases state that a party should notify the court of the reasons why a brief will not be filed in a particular case. The party may also announce its position in the matter, i.e., that the lower tribunal be affirmed or reversed. The vehicle for a party to present written legal argument in *173support of its position to the appellate court, however, is a brief which complies with Florida Rule of Appellate Procedure 9.210 and the cases relied upon by the GAL in its response do not hold otherwise.
Accordingly, the “Notice of Guardian ad Litem’s Position in Lieu of Brief’ filed on January 27, 2006, is stricken. Appellant has filed his reply brief and would be prejudiced by the filing of an answer brief by the GAL at this time. No answer brief by the GAL will therefore be permitted in this cause.
NOTICE SUA SPONTE STRICKEN.
KAHN, C.J., WOLF, and BENTON, JJ., Concur.